NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



FREDDIE SOLOMON,                 )
                                 )
           Appellant,            )
                                 )
v.                               )         Case No. 2D19-1626
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Wayne M. Durden, Judge.

Freddie Solomon, pro se.



PER CURIAM.


            Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.